Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 1 of 11 PageID #: 249




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NATALY MENDOZA, et al.,                   )
                                          )
            Plaintiffs,                   )
                                          )
      vs.                                 )         Case No. 4:20 CV 270 CDP
                                          )
BSB TRANSPORT, INC., et al.,              )
                                          )
            Defendants.                   )

                           MEMORANDUM AND ORDER

      This matter is before me on the motion for judgment on the pleadings filed

by defendant Reliable Transportation Solutions, LLC. Reliable seeks dismissal

from this wrongful death action, arguing that plaintiffs’ negligent brokering and

vicarious liability claims against it are preempted by the Federal Aviation

Administration Authorization Act of 1994 (FAAAA), 49 U.S.C. § 14501(c)(1).

For the following reasons, the motion will be denied.

              Standards Governing Motions for Judgment on the Pleadings

      Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed – but early enough not to delay trial – a party may move for judgment on

the pleadings.” A motion for judgment on the pleadings under Fed. R. Civ. P.

12(c) is reviewed using the same standard that governs a motion to dismiss under

Fed. R. Civ. P. 12(b)(6). NanoMech, Inc. v. Suresh, 777 F.3d 1020, 1023 (8th Cir.
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 2 of 11 PageID #: 250




2015) (citing McIvor v. Credit Control Servs., Inc., 773 F.3d 909, 912-13 (8th Cir.

2014)). Therefore, courts must consider whether the complaint pleads “‘enough

facts to state a claim that is plausible on its face.’” NanoMech, 777 F.3d at 1023

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “‘A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). “‘[L]egal conclusions’ and ‘threadbare

recitations of the elements of a cause of action, supported by mere conclusory

statements,’ are not entitled to a presumption of truth when considering the

sufficiency of a complaint.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir.

2015) (quoting Iqbal, 556 U.S. at 678).

      The complaint’s factual allegations must be “sufficient to ‘raise a right to

relief above the speculative level . . . .’” McDonough v. Anoka Cty., 799 F.3d 931,

946 (8th Cir. 2015) (quoting Twombly, 550 U.S. at 555). The Court does not

accept as true any “‘legal conclusion couched as a factual allegation.’” Brown v.

Green Tree Servicing LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556

U.S. at 678). Thus, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Ash v.

Anderson Merchandisers, LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal,


                                           2
    Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 3 of 11 PageID #: 251




556 U.S. at 678). “‘Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’” Mickelson v. Cty. of Ramsey, 823 F.3d

918, 923 (8th Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

As the party raising the affirmative defense of federal preemption, Reliable bears

the burden of proof that plaintiff’s claims are preempted. Hughs v. Union Pac.

R.R. Co., No. 5:15-06079-CV-RK, 2017 WL 1380480, at *1 (W.D. Mo. Apr. 14,

2017).

                        Relevant, Undisputed Background Facts

         Defendant Reliable, a freight broker, hired defendant BSB to transport

goods. BSB in turn hired defendant Singh to drive the tractor trailer which would

transport those goods. On June 7, 2019, while driving down highway 44 in

Franklin County, Missouri, defendant Singh crashed the tractor trailer into the back

of the car occupied by Martha Rabadan, Maria Mendoza, and Ignacio Castro,

killing all three. Plaintiff Mendoza is the administrator of the decedents’ estates

and claims that Reliable is vicariously liable for the wrongful death of decedents

(Count III) and that Reliable negligently selected/hired BSB and Singh to transport

goods (Count IV), resulting in the death of decedents.1 The Second Amended


1
 Negligent selection/hiring claims are commonly referred to as “negligent brokering” claims.
Uhrhan v. B&B Cargo, Inc., No. 4:17CV2720 JAR, 2020 WL 4501104, at *1 (E.D. Mo. Aug. 5,
2020).
                                             3
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 4 of 11 PageID #: 252




Complaint alleges that Reliable negligently hired BSB, an “unrated” and relatively

new motor carrier. In support of her vicarious liability claim, plaintiff alleges that

BSB and Singh were the agents of Reliable, which held itself out as the motor

carrier of the load, and that Reliable exercised control over BSB and Singh by

“communicating and coordinating directly with BSB and Singh” and “imposing

equipment requirements, reporting requirements, scheduling requirements, and

payment requirements.” (Second Amended Complaint at p. 9-10, Count III,

Paragraphs 10, 11).

                                      Discussion

      Reliable moves to dismiss plaintiff’s Missouri common law claims, arguing

that they are expressly preempted by the FAAAA. “The preemption doctrine

derives from the Constitution’s supremacy clause, which states that laws of the

United States made pursuant to the Constitution are the ‘supreme Law of the

Land.’ ” Wuebker v. Wilbur-Ellis Co., 418 F.3d 883, 886 (8th Cir. 2005) (quoting

U.S. Const. Art. VI, cl. 2). A state law is expressly preempted “when a federal law

explicitly prohibits state regulation in a particular field.” Mo. Brd. of Examiners

for Hearing Instrument Specialists v. Hearing Help Express, Inc., 447 F.3d 1033,

1035 (8th Cir. 2006). The FAAAA was enacted by Congress to preempt state

trucking regulations in order to avoid “a patchwork of state service-determining

laws, rules, and regulations” that could have an economic burden on the trucking


                                           4
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 5 of 11 PageID #: 253




industry. Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 264 (2013) (quoting

Rowe v. New Hampshire Motor Transp. Ass’n, 552 U.S. 364, 373 (2008)). The

relevant portion of the FAAAA provides that:

       [A] State...may not enact or enforce a law, regulation, or other
       provision having the force and effect of law related to a price, route,
       or service of any motor carrier ...or any motor private carrier, broker,
       or freight forwarder with respect to the transportation of property.

49 U.S.C. § 14501(c)(1). “In the FAAAA, Congress sought to equalize competition

between air and motor carriers of property by uniformly preempting state economic

regulation of their activities, but not preempting safety regulations.” Data Mfg., Inc. v,

United Parcel Service, Inc., 557 F.3d 849, 851-52 (8th Cir. 2009) (internal citation

omitted). The Supreme Court has broadly interpreted the phrase “relating to.” Id. As

applied in this case, if plaintiff’s common law claims for negligent brokering and

vicarious liability relate to Reliable’s prices, routes or services and derive from the

enactment or enforcement of state law, they would fall within the purview of the statute

and be subject to preemption unless the safety regulation exception applies. See id. at

852.

       To support her argument that her negligent hiring/selection claim is not

preempted, plaintiff points to the recent decision of the Honorable John A. Ross,

United States District Judge for the Eastern District of Missouri, in Uhrhan v. B&B

Cargo, Inc., No. 4:17CV2720 JAR, 2020 WL 4501104, at *1 (E.D. Mo. Aug. 5,

2020). In that wrongful death case arising out of a motor vehicle collision, Judge
                                           5
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 6 of 11 PageID #: 254




Ross determined that plaintiff’s negligent brokering claims against the defendant

broker were not preempted because they fell under the statute’s safety regulation

exception. Id. at *4-5. The safety regulation exception is found in § 14501(c)(2) of

the FAAAA and provides the following limitation on the FAAAA’s preemptive

scope:

         Paragraph (1) shall not restrict the safety regulatory authority of a
         State with respect to motor vehicles, the authority of a State to impose
         highway route controls or limitations based on the size or weight of
         the motor vehicle or the hazardous nature of the cargo, or the
         authority of a State to regulate motor carriers with regard to minimum
         amounts of financial responsibility relating to insurance requirements
         and self-insurance authorization.

49 U.S.C. § 14501(c)(2).

         “As of yet, neither the Supreme Court nor the circuit courts have addressed

the specific issue whether the FAAAA preemption clauses encompass negligence

or negligent-hiring claims in personal injury suits against brokers. The district

courts that have confronted this question are split on both outcome and rationale.”

Lopez v. Amazon Logistics, Inc., No. 3:19-CV-2424-N, 2020 WL 2065624, at *4

(N.D. Tex. Apr. 28, 2020); see also Gillum v. High Standard, LLC, No. SA-19-

CV-1378-XR, 2020 WL 444371, at *3-5 (W.D. Tex. Jan. 27, 2020) (describing the

development of “two diverging lines of cases,” a line of preemption and a line of

no preemption); Loyd v. Salazar, 416 F. Supp. 3d 1290, 1295 (W.D. Okl. 2019)

(finding that “[f]ederal district courts are sharply divided” as to whether personal


                                            6
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 7 of 11 PageID #: 255




injury claims alleging negligence by brokers in selecting motor carriers are

preempted by the FAAAA).

      In reaching his decision that plaintiffs’ negligent brokering claims were not

preempted, Judge Ross first concluded that “Missouri’s common law negligent

brokering claim is a state enforced provision that can be preempted under the

FAAAA.” Uhrhan, 2020 WL 4501104, at *3. He next held that “negligent

brokering claims relate to the services of [a broker] and fall[] within the scope of

49 U.S.C. § 14501(c)(1).” Id. at *3-4. However, Judge Ross ultimately

determined that plaintiffs’ negligent brokering claims were not preempted by the

FAAAA because they fell within the statute’s safety regulation exception, which

states that the FAAAA’s preemption provision “shall not restrict the safety

regulatory authority of a State with respect to motor vehicles.” 49 U.S.C. §

14501(c)(2)(A). See id. at *4. Judge Ross held:

             The Court is thus faced with two questions: First, whether
      common law claims can be understood as an exercise of a state’s
      “safety regulatory authority” and, second, whether a negligent
      brokering claim is a cause of action “with respect to motor vehicles.”
      In considering these questions, the Court is guided by the holding of
      the Supreme Court in City of Columbus v. Ours Garage and Wrecker
      Srvc., Inc., which held that the safety regulation exception should be
      broadly construed. 536 U.S. 424, 426 (2002). In Ours Garage, the
      Supreme Court explained:

             Preemption analysis start[s] with the assumption that the
             historic police powers of the States were not to be
             superseded by the [FAAAA] unless that was the clear
             and manifest purpose of Congress...Section
                                          7
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 8 of 11 PageID #: 256




           14501(c)(2)(A) seeks to save from preemption state
           power in a field which the States have traditionally
           occupied.

     536 U.S. at 424 (footnote omitted).

            At the outset, the Court is unpersuaded that a state’s “safety
     regulatory authority” is limited to state-passed regulations or statutes.
     “Historically, common law liability has formed the bedrock of state
     regulation, and common law tort claims have been described as a
     critical component of the States’ traditional ability to protect the
     health and safety of their citizens.” Desiano v. Warner-Lambert &
     Co., 467 F.3d 85, 86 (2d Cir. 2006) (quoting Cipollone v. Liggett
     Grp., Inc., 505 U.S. 504, 544 (1992) (Blackmun, J., concurring in part
     and dissenting in part)). As a result, the Court finds that common law
     negligent brokering claims exist as “a valid exercise of the state’s
     police power to regulate safety.” Finley v. Dyer, No. 3:18-CV-78-
     DMB-JMV, 2018 WL 5284616, at *6 (N.D. Miss. Oct. 24, 2018); see
     also Lopez, 2020 WL 2065624, at *7 (giving a thorough explanation
     as to why the statutory construction of the FAAAA indicates that
     “regulatory authority” encompasses common law rights).

            The Court further finds that Plaintiffs’ negligent brokering
     claim constitutes an exercise of regulatory authority “with respect to
     motor vehicles.” “The Supreme Court has defined the phrase ‘with
     respect to’ as ‘concerning.’” Lopez, 2020 WL 2065624, at *7 (quoting
     Dan’s City Used Cars, Inc., 569 U.S. at 261). Here, the Court holds
     that a negligent brokering claim—which seeks damages for personal
     injury against a broker for negligently placing an unsafe carrier on the
     highway—“concerns motor vehicles and their safe operation.” Id.;
     see also Finley, 2018 WL 5284616, at *6. The Court is persuaded
     that this holding is aligned with the central purpose of the FAAAA,
     which “was enacted with the primary goal of minimizing economic
     regulation, not state police power over safety regulation.” Lopez,
     2020 WL 2065624, at *7. As a result, the Court finds that Plaintiffs’
     negligent brokering claims fall within the scope of the safety
     regulation exception and, thus, are not preempted by the FAAAA.




                                         8
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 9 of 11 PageID #: 257




Id. at *5. Upon consideration, this Court is persuaded by the well-reasoned

decision of Judge Ross and concludes that plaintiff’s negligent selection/hiring

claim against Reliable falls within the scope of the safety regulation exception and

is therefore not preempted by the FAAAA for the same reasons articulated in

Uhrhan. See id.; Miller v. C.H. Robinson Worldwide, Inc., 2020 WL 5757013, at

*11 (9th Cir. Sept. 28, 2020) (negligence claims against brokers that stem from

motor vehicle accidents fall within safety exception of the statute and are not

preempted by FAAAA). Therefore, Reliable’s motion for judgment on the

pleadings on Count IV of the Second Amended Complaint will be denied.

      Reliable next argues that plaintiff’s vicarious liability claim is preempted by

the FAAAA for the same reasons it contends that the negligent brokering claims

are preempted. In support of her vicarious liability claim, plaintiff alleges that

BSB and Singh are the agents of Reliable, which held itself out as the motor carrier

of the goods, and that Reliable exercised control over BSB and Singh by

“communicating and coordinating directly with BSB and Singh” and “by imposing

equipment requirements, reporting requirements, scheduling requirements, and

payment requirements.” (Second Amended Complaint at p. 9-10, Count III,

Paragraphs 10, 11).

      Under respondeat superior, a principal can be held vicariously liable for the

negligent acts of its agents, if such act is committed within the course and scope of


                                           9
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 10 of 11 PageID #: 258




the agency. Lindquist v. Scott Radiological Group, Inc., 168 S.W.3d 635, 655-56

(Mo. Ct. App. 2005); Scott v. SSM Healthcare St. Louis, 70 S.W.3d 560, 566 (Mo.

Ct. App. 2002). Under Missouri law, the touchstone of respondeat superior is the

existence of a master-servant relationship. Wyngarden v. Entertainment Coaches

of America, No. 4:05CV2082 SNL, 2006 WL 8459125, at *1–2 (E.D. Mo. Apr. 7,

2006). The relationship exists if “‘the person sought to be charged as master had

the right or power to control and direct the physical conduct of the other while

working.’” Kaplan v. U.S. Bank, N.A., 166 S.W.3d 60, 66 (Mo. Ct. App. 2003)

(quoting Hougland v. Pulitzer Publ’g Co., 939 S.W.2d 31, 33 (Mo. Ct. App.

1997)). When a third party is using the services of another’s employee, that

employee “may be the servant of two masters . . . at one time as to one act, if the

service to one does not involve abandonment of the service to the other.” Brickner

v. Normandy Osteopathic Hosp., Inc., 746 S.W.2d 108, 113 (Mo. Ct. App. 1988).

      Plaintiff has alleged a principal-agent relationship between Reliable and

BSB and Singh and seeks to hold Reliable liable for the actions of BSB and Singh.

Reliable does not argue that the FAAAA’s safety exemption does not apply to the

motor carrier that actually operates the vehicle. “As Congress excluded such

conduct from the FAAAA’s preemption rule, it follows that a principal can be

liable for its agents’ negligent operation of a motor vehicle.” Ying Ye v. Global




                                         10
Case: 4:20-cv-00270-CDP Doc. #: 97 Filed: 10/26/20 Page: 11 of 11 PageID #: 259




Sunrise, Inc., 2020 WL 1042047, at *4 (N.D. Ill. Mar. 4, 2020). Plaintiff’s

vicarious liability claim is therefore not preempted.

      Plaintiff’s allegations regarding the nature of Reliable’s control over BSB

and Singh are sufficient at this stage of the proceedings to raise an inference that

Reliable controlled the manner in which BSB and Singh carried out their work of

transporting the goods in the tractor trailer. See Ying Ye, 2020 WL 1042047, at *5;

Wyngarden, 2006 WL 8459125, at *2. Reliable’s motion for judgment on Count

III of plaintiff’s Second Amended Complaint will therefore be denied.

      For the foregoing reasons, the Court finds that plaintiff’s negligent brokering

and vicarious liability claims are not preempted by the FAAAA and that plaintiff

has alleged sufficient facts to withstand dismissal at this time.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Reliable Transportation

Solutions, LLC’s motion for judgment on the pleadings [80] is denied.



                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE
Dated this 26th day of October, 2020.




                                          11
